DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 are objected to because of the following informalities:  The preambles to the aforementioned claims still recite “The illumination module”.  The examiner suggests amending to read “The test chamber” to be consistent with the amended parent claim.  Appropriate correction is required.

Response to Arguments
 Applicant’s arguments, see pg. 5, lines 1-6, filed Jan. 14, 2022, with respect to claims 10, 11, and 
18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections and objections of Jan. 14, 2022 have been withdrawn. 
Applicant's arguments filed 14 January 2022 regarding the prior art rejections have been fully 
considered but they are not persuasive. 
Applicant argues on pg. 5 that:

    PNG
    media_image1.png
    432
    625
    media_image1.png
    Greyscale


In response, the examiner respectfully disagrees and notes that Businaro discloses in col. 3, line 49 
– col. 4, line 7 that a gap is formed between the inner end of the enclosure wall (6) and the access tube (5) through short additional bellow (19) which is sealed in a “gastight manner” within the test channel (17) and ultimately within environment (7) with adapter sleeve (18) and short additional bellow (19), which performs as a sealing device.  The sealing device comprising adapter sleeve (18) and short additional bellow (19) seals the illumination device.  As can be seen in at least Fig. 1 of Businaro, glass rod (2) and access tube (5) have a gap therebetween.  Additionally, the glass rod (2) is slidingly lodged in the access tube (5), which necessarily implies the presence/formation of a gap between the glass rod (2) and the access tube (5).  Further note in Fig. 1 that bellow (19) is connected to the access tube (5) in a gastight manner.  As a result, bellow (19) seals the glass rod (2) within the environment (7) and prevents exposure of the glass rod (2) to environment above bellow (19); also see Businaro, col. 5, lines 17-19, lighting wherein a gap is formed between the wall duct and the light conducting device (e.g., a gap between the glass rod (2) and the access tube (5)) and wherein the illumination module comprises a sealing device which is disposed at the inner end (e.g., bellow (19)), the light conducting device passing through the sealing device (glass rod (2) passes through bellow (19)) and the sealing device sealing the light conducting device at the wall duct (e.g., bellow (19) is connected to the access tube (5) therefore seals the glass rod (2) at the access tube (5) from the environment above the bellow (19)).  Applicant’s argument is therefore not persuasive.  The prior art rejections of claims 1-4, 7-8 and 10-19 are therefore maintained as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 10-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable 
over Haack et al. (US 2019/0093926 A1), hereinafter Haack, in view of Businaro et al. (EP 0331064 A1), hereinafter Businaro).

Regarding claim 1, Haack discloses: A test chamber for conditioning air comprising a temperature-insulated test space sealable against the environment for receiving test material, a temperature ranging from -80 ºC to +300 ºC, being able to be produced within the test space, (Haack, e.g., see fig. 1 to test chamber (10) for conditioning air; para. [0001] disclosing temperature-insulation being closed off from its surroundings which serves to receive a test material; see also Haack, e.g., para. [0023] to the temperature range of -80 ºC to +180 ºC, preferably of -100 ºC to +200 ºC; examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (see MPEP 2144.05.I.)).
Haack is not relied upon as explicitly disclosing: the test chamber including an illumination module being able to be disposed at least partially in the test space and the test space being able to be illuminated by the illumination module, which comprises an illuminant and a socket, 
wherein 
the illumination module comprises a wall duct and a light conducting device, the wall duct disposed in a wall surrounding the test space whereby the wall duct extends from an inner side to an outer side of the wall, the light conducting device having a light exit area and a light entry area being disposed within the wall duct whereby it extends from an inner end to an outer end of the wall duct, the socket being disposed at the outer end and positioning the illuminant at the light entry area, the light exit area being disposed at the inner end, wherein a gap is formed between the wall duct and the light conducting device and wherein the illumination module comprises a sealing device which is disposed at the inner end, the light conducting device passing through the sealing device and the sealing device sealing the light conducting device at the wall duct.

One of ordinary skill in the art would understand that Haack’s test chamber constitutes a hostile, closed environment.  Businaro discloses an illumination module for use in hostile, closed environments (see Businaro, e.g., para. [0006] as applied to claim 3 in the previous office action and Haack, .e.g, para. [0001] as applied to claim 9 of the previous office action).  In particular, Businaro discloses: the test chamber including an illumination module being able to be disposed at least partially in the test space and the test space being able to be illuminated by the illumination module, which comprises an illuminant and a socket, (Businaro, e.g., see figs. 1-3 which relates to a socket as housing (21) and test space (7) with the illuminant of the illumination module at least partially exposed within the test channel (17)). 
wherein 
the illumination module comprises a wall duct and a light conducting device, (Businaro, e.g., see figs. 1-3 to access tube (5) or in the alternative metal cladding tube (2a), and to glass rod (2)) the wall duct disposed in a wall surrounding the test space whereby the wall duct extends from an inner side to an outer side of the wall, (Businaro, e.g., see figs. 1-3 and para. [0010] discloses that the access tube (5) or in the alternative the metal cladding tube (2a) is installed in a wall (6) surrounding the test space in the form of environment (7), with the access tube 5 or the metal cladding tube (2a) extending from an inner side to an outer side of the wall (6); see, e.g., Fig. 2) the light conducting device having a light exit area and a light entry area being disposed within the wall duct whereby it extends from an inner end to an outer end of the wall duct, (Businaro, e.g., see figs. 1-3 to glass rod (2) having a light exit area and a light entry area, wherein the glass rod (2) extends from an inner end of the access tube (5) or metal cladding tube (2a) (e.g., end proximate environment (7)) to an outer end of the access tube (5) or metal cladding tube (2a) (e.g., end opposite environment (7)) the socket being disposed at the outer end and positioning the illuminant at the light entry area, the light exit area being disposed at the inner end, Businaro, e.g., Figs. 1-3, socket in the form of housing 21 in which the light source 1 is received or, in the alternative, coupling sleeve 4 into which housing 21 is received in an installed state, is disposed at outer end of access tube 5 or metal cladding tube 2a and serves to position light source 1 at the light entry area of the glass rod 2, with the light exit area of the glass rod 2 disposed at the inner end of the access tube 5 or metal cladding tube 2a). wherein a gap is formed between the wall duct and the light conducting device (Businaro: Fig. 1 - 3; as can be seen in at least Fig. 1, glass rod (2) and access tube (5) have a gap therebetween; additionally, the glass rod (2) is slidingly lodged in the access tube (5), which necessarily implies the presence/formation of a gap between the glass rod (2) and the access tube (5)) and wherein the illumination module comprises a sealing device which is disposed at the inner end, the light conducting device passing through the sealing device and the sealing device sealing the light conducting device at the wall duct. (Businaro, col. 3, line 49- col. 4, line 7, additional bellow (19) which is connected to the access tube (5) in a gas tight manner; note that bellow (19) seals the glass rod (2) within the environment (7) and prevents exposure of the glass rod (2) to environment above bellow (19); also see col. 5, lines 17-19, lighting device is vacuumproof).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Haack’s test chamber to include an illumination module being able to be disposed at least partially in the test space and the test space being able to be illuminated by the illumination module, which comprises an illuminant and a socket, 
wherein 
the illumination module comprises a wall duct and a light conducting device, the wall duct disposed in a wall surrounding the test space whereby the wall duct extends from an inner side to an outer side of the wall, the light conducting device having a light exit area and a light entry area being disposed within the wall duct whereby it extends from an inner end to an outer end of the wall duct, the socket being disposed at the outer end and positioning the illuminant at the light entry area, the light exit area being disposed at the inner end, wherein a gap is formed between the wall duct and the light conducting device and wherein the illumination module comprises a sealing device which is disposed at the inner Haack, e.g., see para. [0008], provides for a test space to receive test material and which can be closed off from the surroundings and which is temperature-insulated, and Businaro, e.g., see col. 1, lines 1-30 provides for an illumination device for use within a closed, hostile environment.  

Regarding claim 2, Haack in view of Businaro discloses: The test chamber according to claim 1, wherein the wall duct is made of a hollow profile. (see Haack in view of Businaro as applied to claim 1, e.g., Businaro e.g., see figs. 1 – 3 disclosing access tube (5) and /or metal cladding tube 2a which is hollow and col. 2, line 29 – col. 3, line 14 which discloses a rigid but mobile unit received by and guided in access tube (5), which must inherently be hollow).

Regarding claim 3, Haack in view of Businaro discloses: The test chamber according to claim 1, wherein the light conducting device is rod-shaped at least in sections, the light conducting device consisting of glass. (see Haack in view of Businaro as applied to claim 1, e.g., Businaro, e.g., see figs. 1-3 and col. 1, line 41 – col. 2, line 3 disclosing one glass rod of the lighting device for illuminating a closed environment).  
	
Regarding claim 4, Haack in view of Businaro discloses: The test chamber according to claim 1, wherein the wall duct and the light conducting device are coaxial with respect to one another. (see Haack in view of Businaro as applied to claim 1, e.g., Businaro, e.g., see figs. 1-3; Glass rod (2) and the access tube (5) or metal cladding tube (2a) are coaxial with respect to one another and col. 2, line 29 – col. 3, line 14 which discloses a rigid but mobile unit received by and guided in access tube (5), which must inherently be hollow).
	
Regarding claim 10, Haack in view of Businaro discloses: The test chamber according to claim 1, wherein the test chamber comprises temperature-insulated walls surrounding the test space, a thermal insulation material being disposed between an inner side and an outer side of the walls. (Haack, e.g., Fig 1. Temperature insulated walls (13) illustrates insulation existing in between an outer surface and inner surface).	
	Regarding claim 11, Haack in view of Businaro discloses: The test chamber according to claim 1, wherein the test chamber comprises a temperature control device for controlling the temperature of the test space, (Haack, e.g., Fig. 1, temperature control device (11) and para. [0036] to the temperature control device (11) comprises a cooling device (16) having a cooling circuit (17) within which a refrigerant can circulate) the temperature ranging from -20 ºC to +100 ºC being able to be produced within the test space by means of the temperature control device. (Haack, e.g., Fig. 1, control device (11); and para. [0036] disclosing a temperature range of -80° C. to+ 180° C. and also of -100° C. to +200° C. can be established within the test space (12).).

	Regarding claim 12, Haack in view of Businaro discloses: The test chamber according to claim 11, wherein the temperature control device comprises a cooling device having a refrigerant, (Haack, e.g., Fig. 1. Temperature control device (11); cooling device (16); para. [0036]; temperature control device (11) comprises a cooling device (16) having a cooling circuit (17) within which a refrigerant can circulate.) a compressor, a condenser and an expansion valve (Haack, e.g., Fig. 1; para. [0036]; a compressor(l9), a condenser (20), and an expansion element (21).) in a circuit (Haack, e.g., Fig. 1; para. [0036]; cooling circuit (17)) having a first heat exchanger disposed within the test space, (Haack, e.g., Fig. 1, para. [0036] the cooling device (16) comprises a heat exchanger (18) disposed in the test space (12)) the refrigerant being able to be supplied to the first heat exchanger, (Haack, e.g., para. [0037]; By expansion of the refrigerant downstream of the expansion element (21), the heat exchanger (18) is cooled) the temperature control device comprising a heating device having a heater and a second heat exchanger disposed within the test space. (Haack, e.g., Fig. 1, para. [0036]; another heat exchanger (22) of a heating device (23) of the temperature control device (11) is disposed in the test space (12)).

Regarding claim 14, Haack in view of Businaro discloses: The test chamber according to claim 1, wherein the test chamber comprises a control device for setting a test condition by controlling and/or regulating an air temperature, an air pressure and (Haack, e.g., para. [0033]; control unit having at least a pressure sensor and/or at least a temperature sensor in the cooling circuit, wherein magnetic valves can be configured to be actuatable by means of a control unit as a function of a measured temperature or pressure) a relative air humidity in the test space. (see Haack as applied to claim 9 above, it is at least implicit in Haack's arrangement that the apparatus of Fig. 1 is able to relatively control air humidity through the control of pressure, temperature, and volume given the equation of PV=nRT, which is well-known in the art.).

Regarding claim 16, Haack in view of Businaro discloses: The illumination module according to claim 1, wherein the temperature ranges from -20 ºC to +100 ºC. (Haack, e.g., see para. [0002] disclosing temperature test cabinets or climate test cabinets are known within which temperatures in a range of -50 ºC. to +180 ºC. can be established.).

Regarding claim 17, Haack in view of Businaro discloses: The illumination module according to claim 1, wherein the temperature ranges from -60 ºC to +180 ºC. (Haack, e.g., see para. [0008] disclosing the temperature control device allowing a temperature in a temperature range of -80 ºC. to +180 ºC., preferably -100 ºC. to +200 ºC., to be established within the test space.).

Regarding claim 18, Haack in view of Businaro discloses: The illumination module according to claim 1 wherein the wall duct is made of a hollow tube. (see Haack in view of Businaro as applied to claim 1 to Businaro e.g., see figs. 1 – 3 disclosing access tube (5) and /or metal cladding tube 2a which is hollow and col. 2, line 29 – col. 3, line 14 which discloses a rigid but mobile unit received by and guided in access tube (5), which must inherently be hollow).

		Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of 
Businaro, in further view of Yang et al. (CN 104482484 B), hereinafter Yang.

	Regarding claim 7, Haack in view of Businaro is not relied upon as explicitly disclosing: The test chamber according to claim 1, wherein the illuminant is a light-emitting diode or a halogen lamp.
	However, Yang further discloses: The test chamber according to claim 1, wherein the illuminant is a light-emitting diode or a halogen lamp. (Yang, e.g., see pg. 2, line 19 disclosing Being currently used for the high power light source of test chamber interior lighting has xenon lamp, high-powered LED lamp etc.,).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Haack in view of Businaro’s test chamber for conditioning air comprising a temperature-insulated test space sealable against an environment for receiving test material, temperatures ranging from -80 ºC - +300 ºC , the test chamber including an illumination module comprising an illuminant and a socket that is disposed within a wall duct extending from an inner side to an outer side of the wall, the light conducting device having an exit area and light entry area within the wall duct , wherein the socket is disposed at the outer end and the illuminant is disposed at the light entry area at the inner end, wherein a sealable gap is formed to accept the illumination device to pass through the wall duct with Yang’s illuminant being a light-emitting diode or a halogen lamp because Yang improves upon the test chamber utilizing high powered LEDs in the experimental methods performed in a test chamber. (Yang: pg. 2, lines 58- 61; Present invention employs great power LED solid-state Luminescent device, installed in test chamber internal face, light emitting area is directly exposed in test section flow field, it is to avoid viewing glass Multiple decay to transmitted intensity, all luminous energy that device blocks are sent can be concentrated to the model and stream in test section Field carries out effective lighting, and the utilization ratio of light source can reach more than 98%.).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of 
Businaro, in further view of Winfried et al. (EP 0446692 A1), hereinafter Winfried.
	
	Regarding claim 8, Haack in view of Businaro is not relied upon as explicitly disclosing: The test chamber according to claim 1, wherein the socket has a cooling device and electric connecting means. 
	However, Winfried further discloses: The test chamber according to claim 1, wherein the socket has a cooling device and electric connecting means. (Winfried, e.g., see fig. 3, ventilation device (16), and para. [0025]; In all the embodiments shown, the light source (2) with the reflector (7) is arranged at such a distance from the front end of the or the light carrier ( 4) that the heat generated by the light source (2) either by a natural air draft, by forced ventilation by means of a blower or ventilation device (16) (FIG 3) or the like is discharged; note electric connecting means in Fig. 3 ).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Haack in view of Businaro’s test chamber for conditioning air comprising a temperature-insulated test space sealable against an environment for receiving test material, temperatures ranging from -80 ºC - +300 ºC , the test chamber including an illumination module comprising an illuminant and a socket that is disposed within a wall duct extending from an inner side to an outer side of the wall, the light conducting device having an exit area and light entry area within the wall duct , wherein the socket is disposed at the outer end and the illuminant is disposed at the light entry area at the inner end, wherein a sealable gap is formed to accept the illumination device to pass through the wall duct with Winfried’s socket having a cooling device and electric connecting means because Winfried removes the possible heat and electrical sources from the test chamber to increase the efficiency of the performed tests. (Winfried: para. [0006]; The invention has for its object to design the lighting devices in particular for freezer rooms, cold stores, freezer shops, explosion-proof rooms and the like to save energy so that the heat emitted by the light sources of the .
	
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of 
Businaro, in further view of Roth et al. (US 4770031), hereinafter Roth.

Regarding claim 13, Haack in view of Businaro is not relied upon as explicitly disclosing: The test chamber according to claim 1, wherein the test space is designed to receive a corrosive fluid.
However, Roth further discloses: The test chamber according to claim 1, wherein the test space is designed to receive a corrosive fluid. (Roth, e.g., para. [0003]; With no intention to be limiting, the description of the invention will be primarily devoted to its use as an accelerated test chamber for electrolytic metal migration and corrosion investigations.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Haack in view of Businaro’s test chamber for conditioning air comprising a temperature-insulated test space sealable against an environment for receiving test material, temperatures ranging from -80 ºC - +300 ºC , the test chamber including an illumination module comprising an illuminant and a socket that is disposed within a wall duct extending from an inner side to an outer side of the wall, the light conducting device having an exit area and light entry area within the wall duct , wherein the socket is disposed at the outer end and the illuminant is disposed at the light entry area at the inner end, wherein a sealable gap is formed to accept the illumination device to pass through the wall duct with Roth’s test space designed to receive a corrosive fluid because Roth teaches the testing of multiple parameters within the test chamber. (Roth, e.g., see para. [0025] disclosing the effects of velocity, humidity, and pollutant concentration upon the rate of metal migration or corrosion can be investigated singly or in combination.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Businaro.

Regarding claim 15, Businaro discloses an illumination module for a test chamber: A method for modifying a test chamber having a temperature- insulated test space (Businaro, e.g., see figs. 1-3 to enclosure wall (6) which defines a test chamber having a temperature-insulated space in the form of environment (7) sealed against the outside environment by at least bellow (19) for receiving test material, e.g., radioactive material; note that wall (6) must inherently provide some degree of temperature insulation) sealable against an environment for receiving test material, , (Businaro, e.g., see para. [0022] to a vacuum proof test space and para. [0002] to a closed environment) a temperature ranging from -80 ºC to +300 ºC being able to be produced within the test space, (Businaro, e.g., see col. 5, lines 17-19 disclosing a temperature resiliency of up to 450 ºC) (Businaro, e.g., see figs. 1-3 and para. [0015] to test channel (17) in the enclosure wall (6)) an illumination module comprising a wall duct, a light conducting device, an illuminant and a socket being inserted into the through bore in such a manner that the wall duct extends from the inner side to the outer side of the wall, (Businaro, e.g., see figs. 1-3 to access tube (5), test channel (17), lamp (1), housing (21) and para. [0010] disclosing The lamp (1), the rod (2) with its cladding tube (2a) and its windows (10) and (11) together with the connection member (13) and the coupling sleeve (4) constitute as rigid but mobile unit which is received by and guided in an access tube (5) passing straight through the enclosure wall (6) and ending in the environment (7) to be illuminated.  The lower portion of the mobile unit including the glass rod in its cladding tube is slidingly lodged in the access tube (5).) the light conducting device having a light exit area and a light entry area and being disposed within the wall duct whereby it extends from an inner end to an outer end of the wall duct, (Businaro, e.g., see figs. 1-3 to metal cladding tube (2a), environment (7), glass rod (2), wherein glass rod produces the light exit into the light entry area of environment (7) and extending from an inner end to an outer end of the wall duct/enclosure wall (6), also see para. [0010]) the socket being disposed at the outer end and positioning the illuminant at the light entry area, the light exit area being disposed at the inner end, (Businaro, e.g., see figs. 1-3 to housing (21), interpreted here as the socket, disposed at the outer end with light source disposed at the inner end in environment (7)) wherein a gap is formed between the wall duct and the light conducting device and (Businaro: Fig. 1 - 3; as can be seen in at least Fig. 1, glass rod (2) and access tube (5) have a gap therebetween; additionally, the glass rod (2) is slidingly lodged in the access tube (5), which necessarily implies the presence/formation of a gap between the glass rod (2) and the access tube (5)) wherein the illumination module comprises a sealing device which is disposed at the inner end, the light conducting device passing through the sealing device and the sealing device sealing the light conducting device at the wall duct. (Businaro, col. 3, line 49- col. 4, line 7, additional bellow (19) which is connected to the access tube (5) in a gas tight manner; note that bellow (19) seals the glass rod (2) within the environment (7) and prevents exposure of the glass rod (2) to environment above bellow (19); also see col. 5, lines 17-19, lighting device is vacuumproof).
Businaro is not relied upon as explicitly disclosing that a lamp which has a lamp casing and is
disposed within the test space on the inner side of a temperature-insulated wall of the test chamber, which surrounds the test space, being removed. Businaro nonetheless discloses that the disclosed arrangement is preferred and advantageous over arrangements in which a lighting device is installed within a hot cell due to the high temperatures present in the hot cell or due to requirements preventing stationary structures within the environment (Businaro, e.g., col. 1, lines 9-30). Businaro teaches that the present of a lighting device in the environment may be extremely undesirable (Businaro, e.g., col. 1, lines 9-30). The examiner takes Official notice of the fact that arrangements referenced by Businaro in which a light source is present within the environment, e.g., an environment of a hot cell, are known in the art and pose risks to operators in connection with the maintenance of the light source. See, e.g., KR100874760Bl to Baik et al., e.g., FIG. 1 showing a conventional lighting apparatus used in a hot cell 1 in the form of main lamp 10 and associated socket 40. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Businaro to include the step of removing a lamp which has a lamp casing and is disposed within .

	
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of 
Businaro, in further view of Borosilicate glass (Wikipedia Contributor, “Borosilicate glass”, 26 April 2019, https://web.archive.org/web/20190426205845/https://en.wikipedia.org/wiki/Borosilicate_glass), hereinafter Borosilicate glass.

Regarding claim 19, Haack in view of Businaro is not relied upon as explicitly disclosing: The illumination module according to claim 1, wherein the light conducting device consists of borosilicate glass.
However, Borosilicate glass further discloses: The illumination module according to claim1, wherein the light conducting device consists of borosilicate glass. (Borosilicate glass, e.g., see pg. 4, lines 25-30 to Several types of high-intensity discharge (HID) lamps, such as mercury-vapor and metal-halide lamps, use borosilicate glass as the outer envelope material.  New lampworking techniques led to artistic applications such as contemporary glass marbles.  The modern studio glass movement has responded to color.  Borosilicate is commonly used in the glassblowing form of lampworking and the artists create a range of products such as jewelry, kitchenware, sculpture, as well as for artistic glass smoking pipes.  Lighting manufacturers use borosilicate glass in their refractors.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Haack in view of Businaro’s test chamber for Borosilicate glass, e.g., see pg. 2, lines 16-30 disclosing the common type of borosilicate glass used for laboratory glassware has a very low thermal expansion coefficient (3.3 x 10-6 K-1), about one-third that of ordinary soda-lime glass.  This reduces material stresses caused by temperature gradients, which makes borosilicate a more suitable type of glass for certain applications.).
	
	 
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office 
action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

US 20160154193 A1 to Brukilacchio relates to a high radiance light emitting diode light engine.
US 20040246745 A1 to Morris et al. relates to optical filters comprising opacified portion.
US 2008/0037280 A1 to Sheng relates to a lighting fixture.
US 2004/0041984 A1 to Tani et al. relates to an illumination apparatus and display apparatus using the illumination apparatus.
US 2009/0316385 A1 to Weber et al. relates to an LED lighting fixture.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863